         Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 1 of 44 Page ID #:7


 1   Thomas G. Mackey (SBN 174572)
     mackeyt@jacksonlewis.com
 2   Steven M. Zimmerman (SBN 279647)
     steve.zimmerman@jacksonlewis.com
 3   JACKSON LEWIS P.C.
     725 South Figueroa Street, Suite 2500
 4   Los Angeles, California 90017-5408
     Telephone: (213) 689-0404
 5   Facsimile: (213) 689-0430
 6   Attorneys for Defendant
     EQUINOX HOLDINGS, INC.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   Dashielle Kramer, an individual,                  CASE NO.
12                     Plaintiff,
                                                       NOTICE OF REMOVAL OF ACTION
13                                                     TO THE UNITED STATES DISTRICT
                                                       COURT OF THE CENTRAL
14               vs.                                   DISTRICK OF CALIFORNIA
                                                       PURSUANT TO 28 U.S.C. §§ 1332 AND
15   Equinox Holdings, Inc., a Delaware                1441(b) (DIVERSITY JURISDICTION)
     Corporation; and DOES 1 through 50,
16   inclusive,
17                     Defendants.
18

19         TO THE HONORABLE CLERK OF THE UNITED STATES DISTRICT COURT
20   FOR THE CENTRAL DISTRICT OF CALIFORNIA:
21         1.    PLEASE TAKE NOTICE that Defendant EQUINOX HOLDINGS, INC.
22   (“Defendant”) hereby invokes this Court’s jurisdiction under the provisions of 28 U.S.C.
23   §§ 1332 and 1441(b), and removes the above-entitled action to this Court from the Superior
24   Court of the State of California in and for the County of Los Angeles.
25         2.    On June 9, 2020, Plaintiff Dashiell Kramer (“Plaintiff”) filed a civil complaint
26   against Defendant in the Superior Court of the State of California in and for the County of
27   Los Angeles entitled DASHIELL KRAMER vs. EQUINOX HOLDINGS, INC. and DOES 1
28   to 100, Case No.20STCV00794, setting forth the following six (6) causes of action:

                                                   1
                                      NOTICE OF REMOVAL OF ACTION
         Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 2 of 44 Page ID #:8


 1   (1) Failure to Provide Reasonable Accommodations, Cal. Gov. Code §12940; (2) Failure
 2   to Engage In Good Faith Interactive Process, Cal. Gov. Code § 12940; (3) Retaliation, Cal.
 3   Gov. Code § 12940; (4) Discrimination, Cal. Gov. Code § 12940; (5) Failure to Prevent
 4   Discrimination and Harassment, Cal. Gov. Code § 12940; and (6) Wrongful Termination
 5   In Violation of Public Policy (“Complaint”).
 6         3.       Defendant first received Plaintiff’s Summons and Complaint and related court
 7   documents via service on June 12, 2020. A copy of the Summons and Complaint received
 8   by Defendant is attached as Exhibit “A.”
 9         4.       On July __, 2020 Defendant filed and served its Answer in the Los Angeles
10   County Superior Court. A true and correct copy of Defendant’s Answer is attached as
11   Exhibit “B.”
12         5.       In accordance with 28 U.S.C. § 1446(d), the undersigned counsel certifies that
13   a copy of this Notice of Removal and all supporting papers promptly will be served on
14   Plaintiff’s counsel and filed with the Clerk of the Los Angeles Superior Court. Therefore,
15   all procedural requirements under 28 U.S.C. § 1446 have been satisfied.
16                                  DIVERSITY JURISDICTION
17         6.       Defendant hereby properly removes the Complaint on the basis of diversity
18   of citizenship pursuant to 28 U.S.C. § 1332 on the following grounds:
19                  a.    Plaintiff was, at the time of filing of the Complaint, and still is, a citizen
20   of the State of California within the meaning of 28 U.S.C. § 1332(a), and resides in Los
21   Angeles County. (See Exhibit A ¶ 2.)
22                  b.    Defendant was, at the time of filing of the Complaint, and still is, a
23   citizen of the State of Delaware within the meaning of 28 U.S.C. § 1332(c)(1), because it
24   now is and was at all times incorporated under the laws of that state. (See id. ¶ 3.)
25                  c.    Defendant also was, at the time of filing of the Complaint, and still is,
26   a citizen of the State of New York within the meaning of 28 U.S.C. § 1332(c)(1), because
27   its principal place of business is in the State of New York.
28                  d.    The presence of Doe defendants has no bearing on the diversity with

                                                     2
                                   NOTICE OF REMOVAL OF ACTION
          Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 3 of 44 Page ID #:9


 1   respect to removal. See 28 U.S.C. § 1441(b)(1) (“In determining whether a civil action is
 2   removable on the basis of jurisdiction under section 1332(a) of this title, the citizenship of
 3   defendants sued under fictitious names shall be disregarded.”).
 4   I.    AMOUNT IN CONTROVERSY
 5         7.     In determining whether the amount in controversy exceeds $75,000.00, the
 6   Court must presume Plaintiff will prevail on his claims. Kenneth Rothschild Trust v.
 7   Morgan Stanley Dean Witter, 199 F.Supp.2d 993, 1001 (C.D. Cal. 2002), citing Burns v.
 8   Windsor Ins. Co., 31 F.3d 1092, 1096 (11th Cir. 1994) (the amount in controversy analysis
 9   presumes “plaintiff prevails on liability”) and Angus v. Shiley Inc., 989 F.2d 142, 146 (3rd
10   Cir. 1993) (“the amount in controversy is not measured by the low end of an open-ended
11   claim, but rather by reasonable reading of the value of the rights being litigated”). The
12   argument and facts set forth in Plaintiff’s Complaint may be considered in determining
13   whether the jurisdictional amount in controversy is satisfied. Cohn v. Petsmart, Inc., 281
14   F.3d 837, 840, n.1 (9th Cir. 2002), citing Willingham v. Morgan, 395 U.S. 402, 407 n.3
15   (1969).
16         8.     Without conceding Plaintiff will prevail on his claims (which Equinox
17   expressly denies), the amount in controversy in this action exceeds $75,000.00. 28 U.S.C.
18   § 1332(a). Where, as here, a plaintiff’s state court complaint is silent as to the amount of
19   damages claimed, the removing defendant need only establish that it is more probable than
20   not that the plaintiff’s claims exceed the jurisdictional minimum. Guglielmino v. McKee
21   Foods, Corp, 506 F.3d 696, 699 (9th Cir. 2007); Sanchez v. Monumental Life Ins. Co., 95
22   F.3d 856, 860-61 (9th Cir. 1996).
23         9.     Plaintiff’s causes of action for discrimination, retaliation, failure to prevent
24   discrimination and failure to accommodate his alleged disability can each independently
25   satisfy the jurisdictional amount in controversy requirement. Under the California Fair
26   Employment and Housing Act, which governs these claims, Plaintiff may recover lost
27   earnings, non-economic damages such as emotional distress, punitive damages, and
28   reasonable attorneys’ fees and costs as a prevailing party. Govt. Code § 12965.

                                                   3
                                  NOTICE OF REMOVAL OF ACTION
           Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 4 of 44 Page ID #:10


 1           10.   Plaintiff alleges that, at the time of Plaintiff’s separation from employment in
 2   July 2019, he was employed by Defendant as an Assistant General Manager. (See Exhibit
 3   A ¶ 10.) Plaintiff was actually paid $74,417.50 annually at that time. Thus, from the date
 4   of Plaintiff’s termination on July 19, 2019 to the date he filed this lawsuit on June 20, 2020,
 5   Plaintiff will claim approximately eleven months’ lost earnings, or $68,216. Furthermore,
 6   any judgment in this case likely will not be rendered until at least 2021. If successful,
 7   Plaintiff may seek at least two (2) years of lost earnings, or $148,835, in backpay alone.
 8   Thus, if Plaintiff prevails on his claims for relief under the Fair Employment and Housing
 9   Act (which Equinox maintains he should not), without even taking claims for future
10   economic damages, or front pay, he would seek to recover at least nearly twice the
11   jurisdictional minimum amount in controversy.
12           11.   Plaintiff also seeks to recover damages for alleged emotional distress he
13   sustained in connection with his employment and/or termination. Because emotional
14   distress damages can amount to fifty percent (50%) or more of an employment plaintiff’s
15   annual earnings, Plaintiff may recover $31,000.00 for emotional distress damages if he
16   prevails in this matter.
17           12.   Thus, without even taking attorneys’ fees and costs, or punitive damages into
18   account, Plaintiff’s possible recovery under the facts as alleged in his Complaint more than
19   satisfies the jurisdictional prerequisite for the amount in controversy. It cannot be said with
20   legal certainty that Plaintiff would not be entitled to recover the jurisdictional amount
21   (though Equinox maintains that he is not). Anthony v. Security Pacific Financial Services,
22   Inc., 75 F.3d 311, 315 (7th Cir. 1996); Watson v. Blankenship, 20 F.3d 383, 386-87 (10th
23   Cir. 1994). Therefore, the alleged claims in Plaintiff’s Complaint demonstrate that the
24   amount in controversy exceeds the requirements under 28 U.S.C. §1332(a).
25   II.     REMOVAL JURISDICTION
26           13.   This Notice of Removal is filed within thirty (30) days after Defendant was
27   served with a copy of the Summons and Complaint in this case, pursuant to California Civil
28   Code sect. 415.30, and within one year after the state court action was filed.

                                                    4
                                  NOTICE OF REMOVAL OF ACTION
         Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 5 of 44 Page ID #:11


 1            14.   Venue lies in the United States District Court for the Central District of
 2   California, Western Division, pursuant to 28 U.S.C. §§1391(a) and 1441(b), because the
 3   state court action was filed in this District and this is the judicial district in which the action
 4   arose.
 5            WHEREFORE, Defendant prays that the above-action now pending against it in the
 6   Superior Court of the State of California, County of Los Angeles, be removed to this Court.
 7

 8

 9
     Dated: July 10, 2020                             JACKSON LEWIS P.C.
10

11

12                                                By:/s/Thomas G. Mackey
                                                    Thomas G. Mackey
13                                                  Steven M. Zimmerman
14                                                    Attorneys for Defendant
                                                      EQUINOX HOLDINGS, INC.
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                     5
                                   NOTICE OF REMOVAL OF ACTION
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 6 of 44 Page ID #:12




                   EXHIBIT A
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 7 of 44 Page ID #:13
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 8 of 44 Page ID #:14
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 9 of 44 Page ID #:15
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 10 of 44 Page ID #:16
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 11 of 44 Page ID #:17
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 12 of 44 Page ID #:18
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 13 of 44 Page ID #:19
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 14 of 44 Page ID #:20
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 15 of 44 Page ID #:21
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 16 of 44 Page ID #:22
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 17 of 44 Page ID #:23
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 18 of 44 Page ID #:24
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 19 of 44 Page ID #:25
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 20 of 44 Page ID #:26
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 21 of 44 Page ID #:27
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 22 of 44 Page ID #:28
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 23 of 44 Page ID #:29
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 24 of 44 Page ID #:30
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 25 of 44 Page ID #:31
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 26 of 44 Page ID #:32
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 27 of 44 Page ID #:33
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 28 of 44 Page ID #:34
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 29 of 44 Page ID #:35
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 30 of 44 Page ID #:36
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 31 of 44 Page ID #:37
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 32 of 44 Page ID #:38
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 33 of 44 Page ID #:39
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 34 of 44 Page ID #:40
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 35 of 44 Page ID #:41
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 36 of 44 Page ID #:42
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 37 of 44 Page ID #:43
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 38 of 44 Page ID #:44
Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 39 of 44 Page ID #:45




                    EXHIBIT B
                         Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 40 of 44 Page ID #:46
Electronically FILED by Superior Court of California, County of Los Angeles on 07/08/2020 11:30 AM Sherri R. Carter, Executive Officer/Clerk of Court, by K. Parenteau,Deputy Clerk


            1      Thomas G. Mackey (SBN 174572)
                   Steven M. Zimmerman (SBN 279647)
            2      JACKSON LEWIS P.C.
                   725 South Figueroa Street, Suite 2500
            3      Los Angeles, California 90017-5408
                   Telephone: (213) 689-0404
            4      Facsimile: (213) 689-0430
                   mackeyt@jacksonlewis.com
            5      steve.zimmerman@jacksonlewis.com

            6      Attorneys for Defendant
                   EQUINOX HOLDINGS, INC.
            7

            8                                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

            9                                                      FOR THE COUNTY OF LOS ANGELES
           10

           11      Dashielle Kramer, an individual,                                                   CASE NO. 20SMCV00794
           12                                   Plaintiff,                                            [Assigned for All Purposes to the Hon. Craig D.
                                                                                                      Karian, Department N]
           13

           14                             vs.                                                         DEFENDANT EQUINOX HOLDINGS, INC.’S
                                                                                                      ANSWER TO PLAINTIFF’S UNVERIFIED
           15      Equinox Holdings, Inc., a Delaware Corporation;                                    COMPLAINT FOR DAMAGES
                   and DOES 1 through 50, inclusive,
           16
                                                Defendants.                                           Complaint Filed: June 9, 2020
           17

           18

           19
           20                 Defendant EQUINOX HOLDINGS, INC. (“Defendant”) answers the unverified complaint filed
           21      by Plaintiff DASHIELL KRAMER (“Plaintiff”) as follows:
           22                                                                     GENERAL DENIAL
           23                 Pursuant to California Code of Civil Procedure § 431.30(d), Defendant denies, generally and
           24      specifically, each and every allegation contained in the Complaint and deny that Plaintiff has suffered any
           25      injury or been damaged in any sum whatsoever.
           26      ///
           27      ///
           28      ///

                                                                                                  1
                           DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER TO PLAINTIFF’S UNVERIFIED
                                               COMPLAINT FOR DAMAGES
           Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 41 of 44 Page ID #:47


 1                                        AFFIRMATIVE DEFENSES

 2            As separate and distinct affirmative defenses to Plaintiff’s Complaint and the causes of action

 3   alleged therein, and to each of them, Defendant alleges as follows:

 4                                     FIRST AFFIRMATIVE DEFENSE

 5                                     (Failure to State a Cause of Action)

 6            1.    The Complaint as a whole, and each purported cause of action alleged therein, fails to state

 7   facts sufficient to constitute a cause of action against Defendant upon which relief may be granted.

 8                                    SECOND AFFIRMATIVE DEFENSE

 9                                    (Workers’ Compensation Preemption)
10            2.    To the extent Plaintiff’s Complaint, or any purported cause of action therein, alleges

11   emotional or physical injury, this Court lacks jurisdiction, and any recovery is barred by the exclusivity

12   provisions under the California Workers’ Compensation Act, Labor Code § 3200, et seq.

13                                     THIRD AFFIRMATIVE DEFENSE

14                                            (Statutes of Limitation)

15            3.    The Complaint as a whole, and each purported cause of action alleged therein, is barred in

16   whole or in part by the applicable statute of limitations including, but not limited to, California Code of

17   Civil Procedure § 335.1 and California Government Code §§ 12960 and 12965.

18                                   FOURTH AFFIRMATIVE DEFENSE

19                                             (Failure to Exhaust)
20            4.     The Complaint, and each purported cause of action alleged therein, is barred because

21   Plaintiff failed to exhaust mandatory administrative remedies including, but not limited to, the California

22   Fair Employment Housing Act.

23                                     FIFTH AFFIRMATIVE DEFENSE

24                                        (Equitable Doctrines, Laches)

25            5.     The Complaint, and each purported cause of action alleged therein, is barred by the
26   doctrines of laches, estoppel, waiver, consent and unclean hands.

27   ///

28   ///

                                                          2
            DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER TO PLAINTIFF’S UNVERIFIED
                                COMPLAINT FOR DAMAGES
        Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 42 of 44 Page ID #:48


 1                                     SIXTH AFFIRMATIVE DEFENSE

 2                                      (Legitimate Business Justification)

 3          6.      Plaintiff’s Complaint, and each purported cause of action therein, is barred because, even

 4   if a discriminatory reason had been a motivating factor in any employment decisions toward Plaintiff

 5   (which Defendant expressly denies), Defendant would have made the same employment decision toward

 6   Plaintiff for separate legitimate, non-discriminatory and non-retaliatory business reasons.

 7                                   SEVENTH AFFIRMATIVE DEFENSE

 8                                               (Undue Hardship)

 9          7.      Plaintiff’s claim that Defendant failed to reasonably accommodate an alleged disability is
10   barred because Plaintiff could not be reasonably accommodated due to undue hardship, job-related

11   reasons and/or business necessities.

12                                    EIGHTH AFFIRMATIVE DEFENSE

13                                           (Avoidable Consequences)

14          8.      Although Defendant denies it committed or has responsibility for any act that could

15   support the recovery of damages in this lawsuit, to the extent Plaintiff alleges violations of the California

16   Fair Employment Housing Act, which alleged violations Defendant denies, Plaintiff is barred from

17   recovering any damages under the avoidable consequences doctrine. Defendant took reasonable steps to

18   prevent and correct workplace discrimination, Plaintiff unreasonably failed to utilize such available

19   preventive and corrective measures and reasonable use of such preventive and corrective measures
20   would have prevented at least some of the harm Plaintiff allegedly suffered. See State Dept. of Health

21   Services v. Superior Court of Sacramento County (McGinnis) (2003) 31 Cal.4th 1026.

22                                     NINTH AFFIRMATIVE DEFENSE

23                                          (Failure to Mitigate Damages)

24          9.      Plaintiff is barred from recovering any damages, or any recovery must be reduced, by virtue

25   of Plaintiff’s failure to exercise reasonable diligence to mitigate her alleged damages.
26                                     TENTH AFFIRMATIVE DEFENSE

27                                                     (Offset)

28          10.     Any recovery on Plaintiff’s Complaint, or any purported cause of action alleged therein,

                                                          3
          DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER TO PLAINTIFF’S UNVERIFIED
                              COMPLAINT FOR DAMAGES
        Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 43 of 44 Page ID #:49


 1   must be offset by any monies Plaintiff received from any source after Plaintiff ceased to be employed

 2   under the doctrine prohibiting double recovery set forth by Witt v. Jackson (1961) 57 Cal.2d 57 and its

 3   progeny.

 4                                 ELEVENTH AFFIRMATIVE DEFENSE

 5                                        (Attorneys’ Fees and Costs)

 6          11.    Defendant has engaged attorneys to represent it in defense of Plaintiff’s frivolous,

 7   unfounded and unreasonable action and is thereby entitled to an award of reasonable attorneys’ fees and

 8   costs pursuant to California Code of Civil Procedure § 128.7 and California Government Code § 12965

 9   upon judgment thereon in Defendant’s favor.
10          WHEREFORE, Defendant prays for judgment as follows:

11          1.     That Plaintiff take nothing herein;

12          2.     That the action be dismissed in its entirety and/or judgment be entered in Defendant’s favor

13                 against Plaintiff;

14          3.     That Plaintiff be denied each and every demand and prayer for relief contained in the

15                 Complaint;

16          4.     For reasonable attorneys’ fees pursuant to California Government Code § 12965;

17          5.     For costs of suit herein; and

18          6.     For such other and further relief as the Court may deem just and proper.

19   Dated: July 8, 2020                                   JACKSON LEWIS P.C.
20

21
                                                     By:
22                                                         Thomas G. Mackey
                                                           Steven M. Zimmerman
23
                                                           Attorneys for Defendant
24                                                         EQUINOX HOLDINGS, INC.
25
26

27

28

                                                         4
         DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER TO PLAINTIFF’S UNVERIFIED
                             COMPLAINT FOR DAMAGES
        Case 2:20-cv-06169 Document 5 Filed 07/10/20 Page 44 of 44 Page ID #:50


 1                                            PROOF OF SERVICE

 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3   CASE NAME:                *

 4   CASE NUMBER:              *

 5           I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
     not a party to the within action; my business address is 725 South Figueroa Street, Suite 2500, Los
 6   Angeles, California 90017.

 7          On July 8, 2020, I served the documents described as:

 8     DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER TO PLAINTIFF’S UNVERIFIED
                           COMPLAINT FOR DAMAGES
 9
     in this action addressed as follows:
10
     Michael J. Jaurigu
11   Ryan A. Stubbe
     JAURIGUE LAW GROUP
12   300 West Glenoaks Boulevard, Suite 300
     Glendale, California 91202
13   michael@j1glawyers.com
     ryan@j1glawyers.com
14   Telephone: 818.630.7280
     Facsimile: 888.879.1697
15
     Attorneys for Plaintiff
16   Dashiell Kramer
17
     []     BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a Court order or on an
18   agreement by the parties to accept service by e-mail or electronic transmission, I caused the document(s)
     described above to be sent from e-mail address Klodya.casas@jacksonlewis.com to the persons at the e-
19   mail address listed above. I did not receive, within a reasonable time after the transmission, any electronic
     message or other indication that the transmission was unsuccessful.
20
     [XX] STATE I declare under penalty of perjury under the laws of the State of California that the above
21   is true and correct.
22          Executed on July 8, 2020, at Los Angeles, California.
23

24
                                                                   __________________________________
25                                                                 Klodya Casas

26

27

28

                                                          5
          DEFENDANT EQUINOX HOLDINGS, INC.’S ANSWER TO PLAINTIFF’S UNVERIFIED
                              COMPLAINT FOR DAMAGES
